Case 1:19-cv-04002-LAK Document 1 Filed 04/30/19 Page 1 of 7

‘
ima =o ATT ho ee = on - - a oe
Uniteo Stetes oistrich Coyrt for ¢ Southern District of Re Vark
- a oe Ie a L ea
5 Bs = mee an f 7 ~ ~
UNLLEeC Rtsates of Americs
ou
v
Ue

 

 

 

 

Sohampacd Salameh

 

ta

 

ges

JUDGE KAPLAN'S CHAMBERS

 

ft. Moharaad falameh,
ft . oh i my er ye oe LE _ — a -
Court, eng Honorable Jucase, and

Court, end the A.U.S.8. for

m
att

Nohammacd

  

the Tecers tpras v tor ar? : nt
the Feceral Eureau of Investicetian, Wasnington D.C. 20535, Anril

 

an 1002 . a : 3 ye Leese 4 Vw
owe dogo, Page Nao. 3. Feoort sugperting Mr. Sulameh, Money

thet was taking in lines no. 1. and 2. below.

Ld. O66, $1,515 dollars in U.S. currency.

2. O59, $1,100 dollars in U.S. ane 32 Dinar in currency.
Case 1:19-cv-04002-LAK Document 1 Filed 04/30/19 Page 2 of 7

Conclusicn

Mr. Mohammad Saiameh, respectfully requesting for and full impartial
warranted investigation pursuant for the $2,615 dollars in
currency that was taking from him, and he respectfully request for
the money to be tendered to him with any (Interest) after the
investigation.

Respectfully submitted

Mr. Mohammad Salameh.

Mad

Certificate of Service

Mr. Mohammad Salameh, States under penalty of perjury that all in~
formation stated herein is true Pursuant to 28. U.S.C. § 1746, with
one copy mailed to the Clerk of the Court, and Mr. Mohammad Salameh,
respectfully request the Clerk of the Court to mail the A.U.S.A.

a Copy.

1. Clerk of Court Office

Respectfully Submitted
Mr. Mohammad Salameh
Reg. No. 34338~054
U.S.P. Big Sandy

P.O. Box 2068

Inez ky. 41224

Abd
“de lia yi) ad | SN Uj | ily ef
Ma roy JO, DOA

 
Case 1:19-cv-04002-LAK Document 1 Filed 04/30/19 Page 3 of 7

1

44 Rev. 2-21-91)

a LABORATORY as

| ( FEDERAL BUREAU OF INVESTIGATION

WASHINGTON, D. C. 20535

Date:
To: ADIC, New York

FBI File No.

Lab No.

Reference:

(SEE REFERENCE BELOW)

Your No. 265A~NY¥~-235983
Re: TRADEBOM;
MAJOR CASE 82;
AOT-IT-EID

OO: New York

Specimens teccived: March 9, March 10, March 19,
March 22, March 23, March 25,
March 26, March 29, March 29,

March 31, and April 9, 1993

April 30,

1993

265A-NY~235983

30310009
30310020
30309062
30322025

30319040
30322080

30322090
30323021

30323022

' 30323023

30323039
30325006

30329001
30329020
30326054
30329074
30331002
30331003

30409039

S YR YB AP

S YR YB TD

S YR YB

S/D ¥R YB TD

UD

S YR AR

S/D ¥R AR

S/D_YR_AR

S’YR AR

S YR AR

S YR AR

S/D YR AR UD

S YR YB AP

TD

S YR YB

S YR YB

S/D YR YB UD

S YR YB

S/D YR AR UD

S/D/E ¥R YB
UD YH

S YR AR

uD
uD

Communications dated March 8, March 15, March 16,

Reference:
March 18, March 19, March 22, March 23, and
March 25, 1993, evidence receipts dated March 10,
March 29, and April $, 1993
REDACTED
Page 1

This Report Is Furnished For Official Use Only

(over)

 
Case 1:19-cv-04002-LAK Document 1 Filed 04/30/19 Page 4 of 7

Specimens received from SAC, Baltimore, March 9, 1993, under
cover of evidence receipt dated March 10, 1993 (30310009 S/D YR
YB AP UD):

Specimens personally delivered by SA Skobie:

Q79 U-Haul Truck

Q79a Newspaper (MAU #1)

Q79b Employment application (MAU #2)

Q739c Registration form and receipt (MAU -#3)
o79d Rental agreement (MAU #4)

Q79e Ford maintenance book (H&F #1)

Q79f Vacuum sweepings (H&F #2)

Q79g Vacuum sweepings (H&F #3)

Q079h Plastic bag and straws (H&F #4)

Q794 U-Haul truck book (H&F #5)

Q794 Vacuum sweepings (H&F #6)

079k Paper and plastic bags (H&F #7)

Q791 Debris from ashtray (H&F #8)

079m Debris from console (H&F #9)

Q79n items from passenger floor (H&F #10)
Q790 Screw cap from dash area (H&F #11)
Q79p Vacuum sweepings (H&F #12)

Q79q Sign from rear of cab (H&F #13)
Q79r Debris from rear of cab (H&F #14)
Q79s Vacuum sweepings (HaF #15)

Q79t Plastic clip (H&F #16)

Q79u Vacuum sweepings (H&F #17)

Page 2 (over)

30310009 S YR
Case 1:19-cv-04002-LAK Document 1 Filed 04/30/19 Page 5 of 7

QO79¥V Vacuum sweepings (H&F #18)
Q79Ww Vacuum sweepings (H&F #19)
Q79x Vacuum sweepings (H&F #20)
Q79y Vacuum sweepings (H&F #21)
O79z _ Acetone swab (H&F #22)

Specimens received from ADIC, New York, March 10, 1993, under
cover of evidence receipt dated March 10, 1993 (30310020 S YR

YB TD): ’

ITEMS SEIZED PURSUANT TO SEARCH WARRANT EXECUTED AT
40 PAMRAPO AVENUE, JERSEY CITY, NEW JERSEY:

Q380 Scrapings

Q81 Rug sample

Q82 Scrapings

Q83 Rug sample

O84 Swab and metal screw

Specimens received from ADIC, New York, March 10, 1993, under
cover of communication dated March 8, 1993 (30309062 S YR YB):

ITEMS SEIZED FROM MOHAMMED SALAMEH AT THE TIME OF ARREST
3/4/93:

Q88 $1,515 dollars in U.S. currency
o89 $1,100 dollars in U.S. currency and 32 Dinar in
currency

Specimens received from SAC, Newark, March 22, 1993, under
cover of communication dated March 22, 1993 (30322025 S/D YR YB

TD UD):

LTEMS SETZED PURSUANT TO SEARCH WARRANT EXECUTED AT
i811 COLONTAL GARDENS DRIVE, AVENEL, NEW JERSEY:

Q138 Green rubber suit (1B 122, A6)

Page 3 (over)
30310009 5S YR
Case 1:19-cv-04002-LAK Document1 Filed 04/30/19 Page 6 of 7

Urea nitrate was identified on specimen 02466.

Metallic powder adhering to specimen Q2467 was
identified as aluminun.

White powder from specimen Q138 is consistent with
the presence of calcium sulfate. Calcium sulfate is commonly
found in materials such as gypsum wall board.

The presence of zinc sulfate was identified on
specimen 9162.

The piesence of calcium carbonate was identified on
specimen 0163.

The presence of zine sulfate was identified on
specimen 0164.

Specimens Q79, Q88 and Q89 were analyzed for the
possible presence of nitroglycerine (NG), trinitrotoluene
(TINT), cyclotrimethylenetrinitramine (RDX), and pentaerythritol
tetranitrate (PETN}, with negative results.

Specimens Q138 through 9154, 9165 through 9186, 0189,
Q192, 02456, 92457, Q2459 through 02462, 02463, 02464, 02595
through 02598 and 02707 were analyzed for the possible presence
of NG, TNT, RDX, PETN, as well as, ethyleneglycol dinitrate
(EGDN) and dinitrotoluene (DNT), with negative results.

Specimens 0194g, Q194q, Q194r and Q194s were analyzed
for the possible presence of NG, with negative results.

Specimens Q138, Q141, Q168, Q169, 9171 through 9186,
Q194f, 01949, 90194q, 9194r and 9194s were also analyzed for the
possible presence of other nitrate containing materials, with
negative results.

DISPOSITION OF SPECIMENS:

The submitted specimens will be returned upon
completion of the remaining examinations.

Page 12
30310009 S YR
Case 1:19-cv-04002-LAK Document 1 Filed 04/30/19 Page 7 of 7

 

INMATE NAME:  Mobammas! Sul a lame
REGISTER#: 3433 8- o54

UNITED STATES PENITENTIARY, BIG SANDY

PO Box 2068

Inez, KY. 41224

   

“ “4 at! HIG RAY ~3.59 ee ee

5.9. OF NAY. c00 Pew ar aplan, U.8. Tudge

    

} *pyk 4 =.

Seecia\ Wait
April AA, 2EVy

 

‘SALVO ‘usnqay asea;

O} Buu: Pucdsauyg sas

“UO Lunas
YONSIDEun|
nod Oj Bun

 

: ‘
. He S

&

 

NEW YORK, NY 10007
United States

¢ “sesseippe 49inoup

8PUe 4a}

o Hf “Uon:
sont Abt NOK “hy oe, stun 1 velo

 

C3LINA

rel bas. Mat rey on,
AQNYS Oig Ay
Ve slings Od b\.
sais Vs 5

 

 

 

3 Le oo
